TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00539-CV




Board of Regents of the Texas State University System, Alan Dreeben, Kent Adams,
Don Flores, Jimmy Hayley, Dora Alcala, John Dudley, Bernie Francis,
Pollyanna Stephens, and Chancellor Charles Matthews, Appellants

v.

Lamar Urbanovsky, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN502558, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellants have filed an unopposed motion to dismiss their appeal, stating that they
have settled their dispute with appellee.  We grant the motion and dismiss the appeal.  Tex. R.
App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellants’ Motion
Filed:   January 27, 2006